77 N.Y.2d 976 (1991)
The People of the State of New York, Respondent,
v.
Juan J. Sarmiento, Appellant.
Court of Appeals of the State of New York.
Decided May 7, 1991.
Alexandra E. Trinkoff and Ira Mickenberg for appellant.
Robert T. Johnson, District Attorney (Patrick McCormick of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for the reasons stated in the memorandum of the Appellate Division (168 AD2d 328).